Exhibit 10.52


NINTH AMENDMENT TO EMPLOYMENT AGREEMENT


This NINTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
6th day of February 2019, between James E. Sharp (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).


WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012, as amended (the “Agreement”), pursuant to
which the Executive is currently employed by the Employers; and


WHEREAS, the Executive and the Employers mutually desire to adjust the base
salary and the percentages for target annual cash incentive compensation and
target annual long-term incentive award.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Recitals. The recitals contained in this Amendment are hereby incorporated
into, and made an integral part of, this Amendment. All defined terms used
herein that are not otherwise defined shall have the same meaning ascribed to
them in the Agreement.    


2.Base Salary. The first sentence of Section 2(a) is hereby amended and restated
as follows:


“(a) During the Term, the Executive’s annual base salary shall be no less than
$340,000.”


3.Cash Incentive Compensation. The second sentence of Section 2(b) is hereby
amended and restated as follows:
“(b) The Executive’s target annual cash incentive compensation shall be 80% of
his base salary.”
4.Long-Term Incentive Awards. The second sentence of Section 2(c) is hereby
amended and restated as follows:
“(c) The Executive’s target annual long-term incentive award shall be equal to
at least 85% of his combined Base Salary and target annual cash incentive
compensation attributable to such calendar year during the Term.”
5.Binding Effect of Amendment. This Amendment shall be binding on all successors
and permitted assigns of the parties hereof.


6.Severability. The enforceability or invalidity of any provision of this
Amendment shall not affect the enforceability or validity of any other
provision.


7.Headings. The headings have been inserted solely as a matter of convenience to
the parties and shall not affect the construction or meaning thereof.


8.Ratification. The Executive and the Employers hereby ratify and confirm their
respective obligations under the Agreement, as modified by this Amendment. If
any inconsistency




--------------------------------------------------------------------------------




exists or arises between the terms of the Agreement and the terms of this
Amendment, the terms of this Amendment shall prevail.


    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


TIER REIT, INC.
 
 
 
/s/ Scott W. Fordham
By: Scott W. Fordham
Its: Chief Executive Officer
 
 
TIER OPERATING PARTNERSHIP LP
 
 
/s/ Scott W. Fordham
By: Scott W. Fordham
Its: Chief Executive Officer
 
 
EXECUTIVE:
 
 
 
/s/ James E. Sharp
James E. Sharp
 
 





2